               Case 7:20-mj-01862-UA Document 9 Filed 04/21/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                 x                                       USDC SDNY
 UNITED STATES OF AMERICA,                       :                                       Document
                                                                                         Electronically Filed
           -against-                             :        20 mj 01862                    Doc #
                                                                                         Date Filed 4/20/2020
 MICHAEL ESTRADA,                                :          ORDER

                   Defendant                     :
                                                 x

 Hon. Paul E. Davison, United States Magistrate Judge:

           The Defendant, Michael Estrada, anticipates filing a motion for home detention pursuant

 18 U.S.C. § 3624 or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), based on

 compelling medical reasons which will place his medical condition at issue,

         It is hereby ORDERED that the Federal Bureau of Prisons1 and/or the Westchester County Jail,

     release to Defendant's counsel of record, Howard E, Tanner, Esq., within five business days of this

 Order:

                   (1) Defendant's complete medical records from the time he entered into the

                   custody of the Bureau of Prisons to the present, and

                   (2) Any documents or other records relating to the Bureau of Prisons' designation

                   of the Defendant as "high risk" in regard to the ongoing COVID-19 pandemic.




                                                        __________________________
                                                        Hon. Paul E. Davison
                                                        United States Magistrate Judge
Dated: April 21 , 2020
White Plains, New York



 1 Federal Bureau of Prisons shall be interpreted to include any state facility, including the
 Westchester County Jail, where the defendant is being detained.
